      Case 2:19-cv-05217-SRB Document 18 Filed 12/23/19 Page 1 of 26




 1   JAMES G. TOUHEY, JR.
     Director, Torts Branch
 2   PHILIP D. MACWILLIAMS
     Trial Attorney
 3   D.C. Bar No. 482883
     THEODORE W. ATKINSON
 4   Trial Attorney
 5   D.C. Bar No. 458963
     E-mail: phil.macwilliams@usdoj.gov
 6   U.S. Department of Justice
     Civil Division, Torts Branch
 7   Benjamin Franklin Station, P.O. Box 888
     Washington, DC 20044
 8
     Telephone: (202) 616-4285
 9   Attorneys for the United States of America
10
                              IN THE UNITED STATES DISTRICT COURT
11
                                   FOR THE DISTRICT OF ARIZONA
12
13   C.M., on her own behalf and on behalf of her                Case no. 2:19-CV-05217-SRB
     minor child, B.M.; L.G., on her own behalf and
14   on behalf of her minor child, B.G.; M.R., on her      MOTION AND MEMORANDUM IN
     own behalf and on behalf of her minor child,        SUPPORT OF THE UNITED STATES OF
15   J.R.; O.A. on her own behalf and on behalf of         AMERICA’S MOTION TO DISMISS
     her minor child, L.A.; and V.C., on her own
16   behalf and on behalf of her minor child, G.A.,

17                  Plaintiffs,

18          v.

19   United States of America,

20                  Defendant.

21
            Defendant United States of America respectfully moves this Court to dismiss this action
22
     pursuant to Federal Rule of Civil Procedure 12(b)(1) for lack of subject matter jurisdiction. The
23
     grounds for this motion are set forth in the below memorandum in support.
24
                                            INTRODUCTION
25
            Plaintiffs – five adult female aliens suing on behalf of themselves and their respective
26
27   alien children – bring this action under the Federal Tort Claims Act (“FTCA”), 28 U.S.C. §§

28   1346(b)(1), 2671-2680, seeking damages from the United States based on the separation of “each
      Case 2:19-cv-05217-SRB Document 18 Filed 12/23/19 Page 2 of 26




 1   Plaintiff mother from her child when they were detained at various immigration centers in

 2   Arizona.” Compl. ¶ 5. Plaintiffs assert state-law claims for intentional infliction of emotional

 3   distress and negligence arising out of such separations.
 4          This action must be dismissed for lack of subject matter jurisdiction because Plaintiffs’
 5
     claims are barred by the due care and discretionary function exceptions to the FTCA, 28 U.S.C. §
 6
     2680(a), and Plaintiffs have failed to allege claims for which there is a private person analog or
 7
     for which a private person could be held liable under applicable state law. 28 U.S.C. §
 8
 9   1346(b)(1).

10                                           BACKGROUND

11          Plaintiffs crossed into the United States with their children between ports of entry in
12   Arizona in May 2018. Compl. ¶¶ 71, 119, 171, 236, 305. Apprehensions of Plaintiffs and their
13
     children by U.S. Customs and Border Protection (“CBP”), a component of the U.S. Department
14
     of Homeland Security (“DHS”), occurred during a time when DHS had been directed by the
15
     President of the United States to end “catch and release” practices, and for DHS to exercise its
16
17   Federal statutory authority to detain aliens during the pendency of their immigration

18   proceedings. Compl. ¶ 24. Further, such apprehensions occurred following the Attorney

19   General’s direction to Federal prosecutors to adopt a “zero-tolerance” policy for immigration
20   offenses referred for prosecution under 8 U.S.C. § 1325(a) as well as other immigration statutes.
21
     Compl. ¶¶ 5, 26, 71, 119, 171, 236, 305.
22
23          Upon their unlawful entry into the United States between ports of entry, Plaintiffs were

24   amenable to prosecution under 8 U.S.C. § 1325(a). Plaintiffs and their minor children were

25   separated by CBP, with Plaintiffs subsequently detained by U.S. Immigration and Customs
26   Enforcement (“ICE”), another component of DHS, in secure adult detention facilities, and their
27
     minor children, rendered unaccompanied due to Plaintiffs being amenable to criminal
28
                                                      2
      Case 2:19-cv-05217-SRB Document 18 Filed 12/23/19 Page 3 of 26




 1   prosecution, placed in the care and custody of the Office of Refugee Resettlement (“ORR”), a

 2   component of the U.S. Department of Health and Human Services (“HHS”). Compl. ¶¶ 47-48,

 3   100, 152, 211, 282, 355. After being separated for approximately two months, Plaintiffs and
 4   their children were re-unified and released. 1
 5
                                         LEGAL FRAMEWORK
 6
     I.     Relevant Immigration Statutory and Regulatory Framework
 7
            Under the Immigration and Nationality Act (“INA”), any alien present in the United
 8
 9   States without being admitted or paroled is inadmissible and subject to removal from the United

10   States. See 8 U.S.C. § 1182(a)(6)(A)(i). Individuals in DHS custody subject to immigration
11   proceedings under the INA also may be amenable to criminal prosecution, either for criminal
12
     immigration violations – e.g., 8 U.S.C. § 1324 (alien smuggling), § 1325 (unlawful entry), and §
13
     1326 (unlawful reentry after removal) – or for other criminal violations. Those immigration
14
     statutes authorize DHS to refer individuals to the Department of Justice (“DOJ”) for prosecution.
15
16          In this action, each Plaintiff was deemed an applicant for admission under 8 U.S.C. §

17   1225(a)(1). See 8 U.S.C. § 1225(a)(1) (defining as “applicant for admission” an alien who

18   “arrives in the United States” or is “present in the United States” but “has not been admitted.”);
19   Compl. ¶¶ 70-71, 119-121, 171-172, 235-236, 304-305. As such, Plaintiffs and their children
20
     were required to “be inspected by immigration officers[.]” 8 U.S.C. § 1225(a)(3). Under §
21
     1225(b)(1), aliens who are inadmissible for lack of documentation or for fraud or
22
     misrepresentation under 8 U.S.C. §§1182(a)(6)(C) or (a)(7) are subject to removal “without
23
24   further hearing or review.” 8 U.S.C. § 1225(b)(1)(A)(i) (referred to as “expedited removal”).

25   Aliens covered by 8 U.S.C. § 1225(b)(2) include all applicants for admission other than those

26
            1
              Plaintiffs’ Complaint contains allegations specific to each Plaintiff. For purposes of this
27   motion, a summary of those allegations is not necessary. For purposes of this motion only, the
     United States assumes the truth of Plaintiffs’ factual allegations.
28
                                                      3
      Case 2:19-cv-05217-SRB Document 18 Filed 12/23/19 Page 4 of 26




 1   processed for expedited removal pursuant to § 1225(b)(1). Congress has mandated the detention

 2   of certain inadmissible applicants for admission pending removal proceedings and removal, see 8

 3   U.S.C. § 1225(b)(1)(B)(iii)(IV) and 8 U.S.C. § 1225(b)(2)(A); see also Jennings v. Rodriguez,
 4   138 S. Ct. 830, 842 (2018) (§ 1225 detention provisions “mandate detention of applicants for
 5
     admission until certain [removal] proceedings have concluded.”). Such individuals may be
 6
     released only if they are granted parole under narrowly prescribed circumstances. 8 U.S.C. §
 7
     1182(d)(5); 8 C.F.R. §§ 235.3(b)(2)(iii) and 235.3(b)(4)(ii) (parole permitted if required to meet
 8
 9   a “medical emergency or is necessary for a legitimate law enforcement objective” for aliens

10   subject to expedited removal); W.S.R. v. Sessions, 318 F. Supp. 3d 1116, 1133 (N.D. Ill. 2018).
11   In addition to 8 U.S.C. § 1225(b), the detention of aliens is statutorily authorized pursuant to 8
12
     U.S.C. § 1226, which states that “[o]n a warrant issued by the [Secretary of DHS], an alien may
13
     be arrested and detained pending a decision on whether the alien is to be removed from the
14
     United States.” 8 U.S.C. § 1226(a).
15
16   II.    Legal Framework for the Immigration Custody and Release of Minor Aliens

17          The immigration custody and release of alien minors is governed by two statutory

18   provisions, 6 U.S.C. § 279 and 8 U.S.C. § 1232, and the Flores Settlement Agreement. See D.B.
19   v. Cardall, 826 F.3d 721, 731 (4th Cir. 2016). 2
20
            In 2002, Congress enacted the Homeland Security Act (“HSA”), which created the
21
     Department of Homeland Security and transferred to DHS responsibility for immigration
22
     enforcement and transferred to ORR the responsibility for “the care and placement of
23
24   unaccompanied alien children who are in Federal custody by reason of their immigration status.”

25   6 U.S.C. § 279(a), (b)(1)(A), (b)(1)(C); see also 8 U.S.C. § 1232(b)(1) (“the care and custody of

26
            2
              The Flores Settlement Agreement may be found at Flores v. Sessions, No. 85-cv-4544
27   (C.D. Cal. Feb. 2, 2015) (ECF No. 101). DHS has promulgated regulations to implement the
     relevant terms of the Agreement, and those regulations are currently the subject of litigation in
28   Flores. Such regulations, however, were not in effect at the time the events in this lawsuit.
                                                        4
      Case 2:19-cv-05217-SRB Document 18 Filed 12/23/19 Page 5 of 26




 1   all unaccompanied alien children, including responsibility for their detention, where appropriate,

 2   shall be the responsibility of” ORR). The term “placement” means “the placement of an

 3   unaccompanied alien child in either a detention facility or an alternative to such a facility.” 6
 4   U.S.C. § 279(g)(1).
 5
             The term “unaccompanied alien child” is defined as a child who: (1) “has no lawful
 6
     immigration status in the United States”; (2) “has not attained 18 years of age”; and (3) “with
 7
     respect to whom . . . there is no parent or legal guardian in the United States [or] no parent or
 8
 9   legal guardian in the United States is available to provide care and physical custody.” 6 U.S.C. §

10   279(g)(2). Under the Trafficking Victims Protection Reauthorization Act of 2008 (“TVPRA”),
11   “[e]xcept in the case of exceptional circumstances, any department or agency . . . shall transfer
12
     the custody of such child to [ORR] not later than 72 hours after determining that such child is an
13
     unaccompanied alien child.” 8 U.S.C. § 1232(b)(3). ORR must place unaccompanied alien
14
     children “in the least restrictive setting that is in the best interest of the child.” 8 U.S.C.
15
16   1232(c)(2)(A). However, ORR “shall not release such children upon their own recognizance.” 6

17   U.S.C. § 279(2)(B). ORR may place children in a secure facility, but only if it determines that

18   the child poses a danger to herself or others, or has been charged with a criminal offense. 8
19   U.S.C. § 1232(c)(2)(A).
20
             In addition to the TVPRA, the Flores Settlement Agreement governs the care and
21
     custody of alien minors. The Flores Settlement Agreement “sets out nationwide policy for the
22
     detention, release, and treatment of minors in the custody of the INS.” Flores v. Lynch, 828 F.3d
23
24   898, 901 (9th Cir. 2016) (citing Flores Settlement Agreement ¶ 9); see also Bunikyte v. Chertoff,

25   2007 WL 1074070, *2 (W.D. Tex. Apr. 9, 2007) (“[I]t appears that Flores is the only binding

26   legal standard directly applicable to the detention of minor aliens by the United States
27
28
                                                         5
      Case 2:19-cv-05217-SRB Document 18 Filed 12/23/19 Page 6 of 26




 1   government.”). The Ninth Circuit has held that the Flores Settlement Agreement applies to both

 2   accompanied and unaccompanied minors. Flores, 828 F.3d at 905.

 3           Pursuant to the Flores Settlement Agreement, “[w]ithin five days of arrest, [DHS] must
 4   transfer the minor to a non-secure, licensed facility; but ‘in the event of an emergency or influx
 5
     of minors into the United States,’ [DHS] need only make the transfer as expeditiously as
 6
     possible.’” Flores, 828 F.3d at 902-03 (quoting Flores Agreement ¶ 12). 3 The Flores Settlement
 7
     Agreement “does not address the potentially complex issues involving the housing of family
 8
 9   units and the scope of parental rights for adults apprehended with their children[,]” and it “does

10   not contemplate releasing a child to a parent who remains in custody, because that would not be
11   a ‘release.’” Id. at 906; see also United States v. Dominguez-Portillo, 2018 WL 315759, *9
12
     (W.D. Tex. Jan. 5, 2018) (“The Flores Settlement does not provide that parents are entitled to
13
     care for their children if they were simultaneously arrested by immigration authorities[.]”).
14
             Moreover, the Flores Settlement Agreement does not address or provide any rights to
15
16   adult detainees, including rights of release. Flores, 828 F.3d at 908; see also Dominguez-

17   Portillo, 2018 WL 315759 at *14-15 (“nor does [the Flores Settlement Agreement] express a

18   preference for releasing parents charged with criminal offenses.”); Bunikyte, 2007 WL 1074070
19   at *16 (“The Flores settlement, however, does not provide any particular rights or remedies for
20
     adult detainees. . . . [It] deals with the rights of minor aliens in detention, not with the rights of
21
     detained parents.”). “The fact that the Settlement grants [alien minors] a right to preferential
22
     release to a parent over others does not mean that the government must also make a parent
23
24   available; it simply means that, if available, a parent is the first choice.” Flores, 828 F.3d at 908;

25   Bunikyte, 2007 WL 1074070 at *16 (“Though family unification is a stated goal of both the

26
27           3
              DHS’s regulations provide additional protections to minors by requiring that they must
     be detained “in the least restrictive setting appropriate to the juvenile’s age and special needs . . .
28   .” 6 C.F.R. § 115.14(a).
                                                        6
      Case 2:19-cv-05217-SRB Document 18 Filed 12/23/19 Page 7 of 26




 1   Flores Settlement and U.S. immigration policy generally, nothing in the settlement agreement

 2   expresses a preference for releasing parents who have violated immigration laws.”).

 3   III.    Executive Branch Directives Regarding Immigration Enforcement
 4          During the time period relevant to Plaintiffs’ lawsuit, there were several executive branch
 5
     directives relating to the enforcement of Federal immigration laws. In January 2017, Executive
 6
     Order No. 13767 (“EO 13767”) directed Federal agencies to comply with Federal statutes and
 7
     regulations regarding the detention of aliens pending criminal and removal proceedings.
 8
 9   Specifically, EO 13767 stated that “[i]t is the policy of the executive branch to . . . detain

10   individuals apprehended on suspicion of violating Federal or State law, including Federal
11   immigration law, pending further proceedings regarding those violations[.]” EO 13767 § 2(b),
12
     82 Fed. Reg. 8793 (Jan. 30, 2017). Further, EO 13767 directed that DHS “shall immediately
13
     take all appropriate actions to ensure the detention of aliens apprehended for violations of
14
     immigration law pending the outcome of their removal proceedings or their removal from the
15
16   country to the extent permitted by law.” Id. § 6. EO 13767 further declared that “[i]t is the

17   policy of the executive branch to end the abuse of parole and asylum provisions currently used to

18   prevent the lawful removal of removable aliens[,]” id. § 11, and directed that DHS “shall take
19   appropriate action to ensure that parole authority under section 212 of the INA (8 U.S.C. §
20
     1182(d)(5)) is exercised only on a case-by-case basis in accordance with the plain language of
21
     the statute, and in all circumstances only when an individual demonstrates urgent humanitarian
22
     reasons or a significant public benefit derived from such parole.” Id. § 11(d).
23
24          On April 11, 2017, DOJ issued guidance to all Federal prosecutors regarding a renewed

25   commitment to criminal immigration enforcement, and directed that Federal law enforcement

26   prioritize the prosecution of several immigration offenses, including illegal entry under 8 U.S.C.
27   § 1325. See U.S. Department of Justice, Memorandum on Renewed Commitment to Criminal
28
                                                       7
      Case 2:19-cv-05217-SRB Document 18 Filed 12/23/19 Page 8 of 26




 1   Immigration Enforcement (April 11, 2017), available at https://www.justice.gov/opa/press-

 2   release/file/956841/download.

 3          On April 6, 2018, a Presidential Memorandum was issued entitled “Ending ‘Catch and
 4   Release’ at the Border of the United States and Directing Other Enhancements to Immigration
 5
     Enforcement.” 83 Fed. Reg. 16179 (Apr. 13, 2018). This Presidential Memorandum noted that
 6
     EO 13767 had “directed the Secretary of Homeland Security to issue policy guidance regarding
 7
     the appropriate and consistent use of detention authority under the Immigration and Nationality
 8
 9   Act (INA), including termination of the practice known as ‘catch and release,’ whereby aliens

10   are released in the United States shortly after their apprehension for violations of our
11   immigration laws.” The Presidential Memorandum also directed the Secretary of Homeland
12
     Security to submit a report, in coordination with other executive branch officials, “detailing all
13
     measures their respective departments have pursued or are pursuing to expeditiously end ‘catch
14
     and release’ practices.” Id.
15
16          On April 6, 2018, to address an increase in unauthorized individuals crossing the
17   Southwest border into the United States, the Attorney General issued a “Memorandum for
18
     Federal Prosecutors along the Southwest Border.” U.S. Department of Justice, News Release:
19
     Attorney General Announces Zero-Tolerance Policy for Criminal Illegal Entry (April 6, 2018),
20
     DOJ 18-417, 2018 WL 1666622 (hereinafter referred to as “Zero Tolerance Memorandum”).
21
22   The Attorney General’s memorandum directed Federal prosecutors along the Southwest border

23   to immediately accept for prosecution, to the extent practicable, all § 1325(a) offenses referred

24   for prosecution.
25          Consistent with EO 13767, the April 2018 Presidential Memorandum, and the Attorney
26
     General’s Zero Tolerance Memorandum, DHS referred for prosecution to the Department of
27
     Justice adult aliens – including those traveling with children – who unlawfully entered the United
28
                                                      8
      Case 2:19-cv-05217-SRB Document 18 Filed 12/23/19 Page 9 of 26




 1   States on the Southwest border in violation of § 1325 or other criminal immigration statutory

 2   provisions. Compl. ¶¶ 34-48. Plaintiffs’ alien minor children were transferred to ORR. Id.

 3                                             ARGUMENT
 4      I.      Plaintiffs’ Claims Are Barred By the FTCA’s Due Care and Discretionary
 5              Function Exceptions

 6              A. Overview of the Due Care and Discretionary Function Exceptions

 7           The United States is immune from liability absent its consent, and the terms of that
 8
     consent define a court’s jurisdiction to entertain a suit against the United States. See United
 9
     States v. Mitchell, 445 U.S. 535, 538 (1980). Absent a specific waiver, sovereign immunity bars
10
     the suit for lack of subject matter jurisdiction. See FDIC v. Meyer, 510 U.S. 471, 475-76 (1994).
11
     The terms of the United States’ consent to be sued as delineated in the FTCA define the
12
13   parameters of a federal court’s jurisdiction to entertain such suits. See United States v. Orleans,

14   425 U.S. 807, 814 (1976) (“[T]he United States can be sued only to the extent that it has waived
15   its immunity[.]”). The FTCA is a limited waiver of sovereign immunity that authorizes suits
16
     against the United States for:
17
             money damages . . . for injury or loss of property, or personal injury or death
18           caused by the negligent or wrongful act or omission of any employee of the
             Government while acting within the scope of his office or employment, under
19           circumstances where the United States, if a private person, would be liable to the
20           claimant in accordance with the law of the place where the act or omission
             occurred.
21
     28 U.S.C. § 1346(b)(1).
22
             The FTCA’s waiver of sovereign immunity is subject to several exceptions set forth in 28
23
24   U.S.C. § 2680. These exceptions “are designed to protect certain important governmental

25   functions and prerogatives from disruption.” Molzof v. United States, 502 U.S. 301, 311 (1992);

26   see also Richards v. United States, 369 U.S. 1, 13 n.28 (1962).
27
28
                                                      9
     Case 2:19-cv-05217-SRB Document 18 Filed 12/23/19 Page 10 of 26




 1          Foremost among these exceptions are those in section 2680(a), which provides that the

 2   waiver of sovereign immunity set forth at 28 U.S.C. § 1346(b)(1) shall not apply to:

 3          Any claim [1] based upon an act or omission of an employee of the Government,
            exercising due care, in the execution of a statute or regulation, whether or not
 4          such statute or regulation be valid, or [2] based upon the exercise or performance
 5          or the failure to exercise or perform a discretionary function or duty on the part of
            a federal agency or an employee of the Government, whether or not the discretion
 6          involved be abused.

 7   28 U.S.C. § 2680(a) (bracketed numerals added).
 8
            The first part of section 2680(a) sometimes is referred to as the FTCA’s “due care
 9
     exception,” and the second part often is referred to as the “discretionary function exception.” As
10
     the legislative history of section 2680(a) states:
11
            The bill is not intended to authorize a suit for damages to test the validity of or
12
            provide a remedy on account of such discretionary acts even though negligently
13          performed and involving an abuse of discretion. Nor is it desirable or intended
            that the constitutionality of legislation, or the legality of a rule or regulation
14          should be tested through the medium of a damage suit for tort.
15   H.R. Rep. No. 77-2245, 77th Cong., 2d Sess., at 10.
16
            The due care exception “bars tests by tort action of the legality of statutes and
17
     regulations.” Dalehite v. United States, 346 U.S. 15, 33 (1953). “Where government employees
18
     act pursuant to and in furtherance of regulations, resulting harm is not compensable under the
19
20   act[.]” Dupree v. United States, 247 F.2d 819, 824 (3d Cir. 1957) (citations omitted); Accardi v.

21   United States, 435 F.2d 1239, 1241 (3d Cir. 1970) (claim arising out of “the enforcement of

22   ‘rules and regulations’” barred by due care exception). The due care exception was created
23   because the “Tort Claims Act did not contemplate that the constitutionality of legislation, or the
24
     legality of a rule or regulation should be tested through the medium of a damage suit for tort.
25
     Nor did it contemplate a remedy for damages sustained by reason of the application of invalid
26
     laws or regulations.” Dupree, 247 F.2d at 824 (citation and internal quotation marks omitted);
27
28   see also Dalehite, 346 U.S. at 42 (“[T]he [agency’s] regulations, for instance, could not be
                                                          10
     Case 2:19-cv-05217-SRB Document 18 Filed 12/23/19 Page 11 of 26




 1   attacked by claimants under the Act by virtue of the first phrase of s 2680(a).”); Powell v. United

 2   States, 233 F.2d 851, 855 (10th Cir. 1956) (due care exception barred claims based upon “acts of

 3   the agents and representatives of the Government . . . performed under and in furtherance of the
 4   regulation . . . even though the regulation may be irregular or ineffective”). Thus, the FTCA
 5
     precludes a claim based upon the actions of employees carrying out a statutory or regulatory
 6
     scheme.
 7
            Regarding the discretionary function exception, the Supreme Court has enunciated a two-
 8
 9   prong test for determining whether a claim is barred by the discretionary function exception.

10   First, courts must determine whether the act “involv[es] an element of judgment or choice.”
11   United States v. Gaubert, 499 U.S. 315, 322 (1991). Pursuant to this first prong, courts look to
12
     whether “a federal statute, regulation or policy specifically prescribes a course of action for an
13
     employee to follow[.]” Gaubert, 499 U.S. at 322 (quoting Berkovitz v. United States, 486 U.S.
14
     531, 536 (1988)). To survive a motion to dismiss, the plaintiff must identify a statute, regulation
15
16   or policy that is both specific and mandatory, as well as conduct that violates said statute,

17   regulation, or policy. See Doe v. Holy See, 557 F.3d 1066, 1084 (9th Cir. 2009) (citation

18   omitted).
19          Second, if the conduct does involve judgment or choice, courts then look to “whether that
20
     judgment is of the kind that the discretionary function exception was designed to shield.”
21
     Gaubert, 499 U.S. at 322-23 (quoting Berkovitz, 486 U.S. at 536). “The basis for the
22
     discretionary function exception was Congress’ desire to ‘prevent judicial “second-guessing”’ of
23
24   legislative and administrative decisions grounded in social, economic, and political policy

25   through the medium of an action in tort.” Berkovitz, 486 U.S. at 536-537 (quoting United States

26   v. Varig Airlines, 467 U.S. 797, 814 (1984)). Thus, the exception protects “governmental actions
27   and decisions based on considerations of public policy.” Gaubert, 499 U.S. at 323 (citation and
28
                                                      11
     Case 2:19-cv-05217-SRB Document 18 Filed 12/23/19 Page 12 of 26




 1   internal quotation marks). It is immaterial whether various policy considerations actually were

 2   considered, because “[t]he focus of the inquiry is not on the agent’s subjective intent in

 3   exercising the discretion conferred by statute or regulation, but on the nature of the actions taken
 4   and on whether they are susceptible to policy analysis.” Gaubert, 499 U.S. at 325; see also
 5
     Nurse v. United States, 226 F.3d 996, 1001 (9th Cir. 2000) (“Notably, to be protected from suit,
 6
     the challenged decision ‘need not actually be grounded in policy considerations’ so long as it is,
 7
     ‘by its nature, susceptible to a policy analysis.’”) (quoting Miller v. United States, 163 F.3d 591,
 8
 9   593 (9th Cir. 1998)); Kennewick Irr. Dist. v. United States, 880 F.2d 1018, 1028 (9th Cir. 1989)

10   (the Government need not “prove that it considered these factors and made a conscious decision
11   on the basis of them”). Furthermore, “[w]hen established governmental policy, as expressed or
12
     implied by statute, regulation, or agency guidelines, allows a Government agent to exercise
13
     discretion, it must be presumed that the agent’s acts are grounded in policy when exercising that
14
     discretion.” Gaubert, 499 U.S. at 324; Nurse, 226 F.3d at 1001. Also, the discretionary function
15
16   exception applies even if the government’s conduct was negligent or an abuse of discretion.

17   Gaubert, 499 U.S. at 323.

18              B. The Due Care and Discretionary Function Exceptions Bar Plaintiffs’ Claims
19          According to Plaintiffs, the Federal government wrongfully “separated each Plaintiff
20
     mother from her child while they were detained at various immigration holding centers in
21
     Arizona.” Compl. ¶ 5. Plaintiffs acknowledge, however, that their separations from their minor
22
     children stemmed from the executive branch’s enforcement of Federal criminal immigration
23
24   laws. See Compl. ¶¶ 26, 47-48.

25          Plaintiffs, who entered the United States between ports of entry and thus were amenable

26   to prosecution, see Compl. ¶¶ 70-71, 119-121, 171-172, 235-236, 304-305, appropriately do not
27   contest any criminal referrals or charging decisions pursuant to 8 U.S.C. § 1325 or ensuing
28
                                                      12
     Case 2:19-cv-05217-SRB Document 18 Filed 12/23/19 Page 13 of 26




 1   criminal custody, because prioritizing enforcement of Federal law and subsequent prosecutorial

 2   decisions are classic discretionary functions shielded by the FTCA’s discretionary function

 3   exception and prosecutorial immunity. 4 Nor do they challenge their immigration detentions
 4   pending their removal proceedings. See Ms. L v. ICE, 302 F. Supp. 3d 1149, 1159 n.3 (C.D.
 5
     Cal. 2019); 5 see also W.S.R. v. Sessions, 318 F. Supp. 3d 1116, 1133 (N.D. Ill. 2018) (noting
 6
     there is no authority for “the proposition that the substantive due process to family integrity
 7
     dictates release of the parents (as distinct from reunification).”). Rather, Plaintiffs’ claims are
 8
 9   based on the separations of Plaintiffs from their minor children because the former were

10   amenable to criminal prosecution pursuant to the execution Federal immigration statutes. Strict
11   enforcement of the Nation’s immigration laws in accordance with Federal statutes renders minor
12
     aliens unaccompanied when their parents are unavailable “to provide care and physical custody.”
13
     6 U.S.C. § 279(g)(2); 8 U.S.C. § 1232(b)(3). Thus, because the separations stemmed from the
14
     government’s execution of its Federal statutory authorities, Plaintiffs’ claims are barred by the
15
16   due care exception.

17
18          4
               See Mejia-Mejia v. ICE, Case No. 18-1445, 2019 WL 4707150, *5 (D.D.C. Sept. 26,
19   2019) (zero tolerance policy “amounts to exercise of the prosecutorial discretion that Congress
     and the Constitution confer on the Attorney General”); see also United States v. Armstrong, 517
20   U.S. 456, 464 (1996) (“The Attorney General and United States Attorneys retain ‘broad
     discretion’ to enforce the Nation’s criminal laws.”); General Dynamics Corp. v. United States,
21   139 F.3d 1280, 1283 (9th Cir. 1998); Smith v. United States, 375 F.2d 243, 247-48 (5th Cir.),
     cert. denied, 389 U.S. 841 (1967).
22          5
               Plaintiffs assert that they are members of the class that brought suit in Ms. L v. ICE.
23   Compl. ¶ 62. In Ms. L, the plaintiffs challenged the government’s separation of alien parents and
     their minor children when both are held in immigration detention and when there has been no
24   showing that the parent is unfit or poses a danger to the child. Ms. L, 302 F. Supp. 3d at 1162.
     They did not challenge the government’s initial separation of parent and child when the parent is
25
     arrested for violating the Nation’s criminal laws. Id. Nor did the plaintiffs challenge the
26   decision to detain adult aliens while in removal proceedings for the “sound reasons” that the law
     calls for mandatory detention with the discretion for parole in strictly limited circumstances. Ms.
27   L, 302 F. Supp. 3d at 1159 n.3. Rather, the plaintiffs sought re-unification while the parent is in
     immigration custody.
28
                                                       13
     Case 2:19-cv-05217-SRB Document 18 Filed 12/23/19 Page 14 of 26




 1          Particularly instructive is Welch v. United States, 409 F.3d 646 (4th Cir. 2005), in which

 2   the Fourth Circuit held that the due care exception barred the plaintiff’s wrongful detention

 3   claim. The plaintiff, a lawful permanent resident, was detained pursuant to the mandate of 8
 4   U.S.C. § 1226(c)(1)(B). Id. at 649. 6 An immigration judge then ordered the plaintiff deported to
 5
     Panama pursuant to 8 U.S.C. § 1227(a)(2)(A)(iii), and the plaintiff continued to be detained
 6
     pursuant to 8 U.S.C. § 1226(c) pending a final removal determination. Id. at 649-50. While in
 7
     detention, the plaintiff filed a petition for writ of habeas corpus, which was granted on the
 8
 9   ground that his detention under § 1226(c) without a bail hearing violated his Fifth Amendment

10   Due Process rights. Id. at 650. The plaintiff then filed a claim under the FTCA for false
11   imprisonment, which the district court dismissed as barred by the due care exception. The
12
     Fourth Circuit affirmed the district court’s dismissal, holding that the plaintiff’s detention
13
     pending removal was mandatory under the relevant statute and the government exercised due
14
     care in following the statute’s prescription. According to the Fourth Circuit, the due care
15
16   exception shielded the government’s execution of its duties under the statutory scheme, and the

17   fact that plaintiff’s detention was later determined to be unconstitutional did not render the due

18   care exception inapplicable. Id. at 652-53.
19          Moreover, even if the alien minors had not been determined to be “unaccompanied” by
20
     virtue of their mothers being amenable to prosecution, the families still would have been
21
     separated because Plaintiffs were detained during the pendency of their removal proceedings. As
22
     discussed above, see Legal Framework, Section II, compliance with the Flores Settlement
23
24   Agreement precluded detention of alien minors in adult detention facilities, and thus necessitated

25
26
27          6
             Pursuant to 8 U.S.C. § 1226(c)(1)(B), the “Attorney General shall take into custody any
     alien who . . . is deportable by reason of having committed an offense covered in section . . .
28   1227(a)(2)(C) of this title.”
                                                      14
     Case 2:19-cv-05217-SRB Document 18 Filed 12/23/19 Page 15 of 26




 1   the minors’ release to relatives, friends, or placement in foster care. 7 The court in Bunikyte

 2   observed that to comply with the Flores Settlement Agreement, ICE must “releas[e] the children

 3   to adult relatives not in custody, adult friends designated by their parents, or even state-operated
 4   foster care[.]”. Bunikyte, 2007 WL 1074070 at *16. Accordingly, under any of the options
 5
     described in Bunikyte, separation of parent and child occurs.
 6
            Plaintiffs also cannot avoid the due care exception by arguing that the government
 7
     somehow could have exercised discretion at some point to avoid the challenged separations. For
 8
 9   the due care exception to apply, the government need only be authorized by statute or regulation

10   to take the course of action that caused the harm. In Borquez v. United States, 773 F.2d 1050
11   (9th Cir. 1985), two plaintiffs drowned and one was injured as they attempted to walk across a
12
     diversion dam. The plaintiffs alleged that the government was negligent in its maintenance of
13
     the dam. However, responsibility for the care and maintenance of the dam was transferred to a
14
     water-users’ association pursuant to a Federal statute, which provided that:
15
16          Whenever any legally organized water-users’ association or irrigation district
            shall so request, the Secretary of the Interior is authorized, in his discretion, to
17          transfer to such water-users’ association or irrigation district the care, operation,
            and maintenance of all or any part of the project works, subject to such rules and
18          regulations as he may prescribe.
19   43 U.S.C. § 499 (emphasis added). The Ninth Circuit held the due care exception barred any
20
     claim based on the Federal government’s decision to transfer such maintenance responsibility,
21
22
23
            7
               The district court in Ms. L recognized that another option to address the influx of
24   arriving aliens with children – family detention facilities – was “limited.” Ms. L., 310 F. Supp.
     3d at 1139. According to the district court in Ms. L, “[g]overnment counsel represented to the
25   Court that the “total capacity in [family] residential centers” was “less than 2,700.” Id. at 1139.
     Even if there was sufficient capacity at family detention facilities, detention of family units still
26   would need to comply with the Flores Settlement Agreement. Although the Flores Settlement
     Agreement is currently the subject of litigation, neither the Agreement itself nor judicial
27   decisions interpreting it during the time relevant to this case permitted extended detention of
     minors, either accompanied or unaccompanied.
28
                                                       15
     Case 2:19-cv-05217-SRB Document 18 Filed 12/23/19 Page 16 of 26




 1   because such decision was authorized by Federal statute. Borquez, 773 F.2d. at 1053. 8 Thus, as

 2   relevant to the instant suit, even if Federal statutes arguably gave the government the ability to

 3   exercise discretion that could have avoided Plaintiffs’ harms, the due care exception nevertheless
 4   applies. In any event, EO 13767 expressly instructed DHS to exercise its statutory authority to
 5
     detain aliens during the pendency of their immigration proceedings.
 6
             Nor can Plaintiffs avoid the due care exception by arguing that the government erred in
 7
     interpreting Federal law to determine the minor aliens to be “unaccompanied minor children.” 6
 8
 9   U.S.C. § 279(g)(2); 8 U.S.C. § 1232(b)(1). The Ninth Circuit has stated unequivocally that a

10   challenge to an agency’s interpretation of a statute as “arbitrary or contrary to law may not be
11   tested in an action under the FTCA. The legislative history of the FTCA makes it clear that
12
     Congress did not intend that ‘the constitutionality of legislation, or the legality of a rule or
13
     regulation should be tested through the medium of a damage suit for tort.’” Baie v. Sec’y of
14
     Defense, 784 F.2d 1375, 1376-77 (9th Cir.), cert. denied, 479 U.S. 823 (1986) (citing H.R. Rep.
15
16   No. 1287, 79th Cong., 1st Sess., 6 (1945)). Thus, in this Circuit, any claims under the FTCA that

17   necessarily turn on a plaintiff’s challenge to the manner in which an agency interpreted a Federal

18   statute are categorically barred by 28 U.S.C. § 2680(a).
19           Even in Circuits where courts permit an inquiry into whether an agency exercised “due
20
     care” in its interpretation of the statute or regulation at issue, the due care exception still applies
21
     when at the time of such interpretation there existed no controlling legal authority clearly
22
     precluding that particular interpretation. See Nwozuzu v. United States, 712 Fed. App’x 31, 33
23
24   (2d Cir. 2017) (because of “legal uncertainty” at the time, the Government’s interpretation of the

25
26           8
              Accord Doe v. DiGenova, 779 F.2d 74, 88 n.26 (D.C. Cir. 1985) (actions authorized by
     regulations protected by due care exception); Powell v. United States, 233 F.2d 851, 855 (10th
27   Cir. 1956) (actions taken pursuant to and in furtherance of regulations protected by the due care
     exception).
28
                                                       16
     Case 2:19-cv-05217-SRB Document 18 Filed 12/23/19 Page 17 of 26




 1   derivative citizenship statute at section 321(a) of the INA as requiring lawful permanent resident

 2   (“LPR”) status protected by the due care exception); Doe v. Stephens, 851 F.2d 1457, 1462 (D.C.

 3   Cir. 1988 (decision by VA to follow regulations that had invalidated by statute protected by due
 4   care exception, because the agency could not be faulted for its “failure to predict the precise
 5
     statutory interpretation that led [a court] to reject the agency’s” understanding of that statute). At
 6
     the time of the challenged separations in this action, there was no authority clearly contrary to
 7
     alien minors whose parents were amenable to criminal prosecution being unaccompanied alien
 8
 9   children. Rather, precedent in this context permits a broad interpretation of what it means for a

10   parent to be unavailable to “provide care and physical custody.” See D.B., 826 F.3d at 734 (court
11   of appeals upheld determination that minor was “unaccompanied alien child” and transfer to
12
     ORR custody notwithstanding that minor actually lived with mother in their family home,
13
     because mother’s lack of fitness precluded her from being able to “provide what is necessary for
14
     the child’s health, welfare, maintenance, and protection” and thus was not “available”); accord
15
16   Dominguez-Portillo, 2018 WL 315759 at *6 (addressing the issue of parental rights while an

17   adult alien is detained and noting “the lack of clearly established parental rights in these

18   circumstances and under case law.”). 9
19          Finally, Plaintiffs allege that during their approximately two-month separations, “the
20
     government provided only limited information to each mother about her child’s whereabouts and
21
     well-being and afforded only minimal opportunities for each mother and child to
22
     communicate[.]” Compl. ¶ 5; see also Compl. ¶ 58. However, the due care exception’s bar of
23
24
25          9
              Notably, even though the district court in Ms. L found there to be a likelihood that the
26   separation of families while adult aliens were in immigration detention violated the plaintiffs’
     substantive Due Process rights, the court acknowledged that one of the children was rendered
27   unaccompanied as a result of her mother being placed in immigration detention. Ms. L, 310 F.
     Supp. 3d at 1138.
28
                                                      17
     Case 2:19-cv-05217-SRB Document 18 Filed 12/23/19 Page 18 of 26




 1   Plaintiffs’ claims based upon the physical separations of alien parents and children likewise bars

 2   any other claims that are inextricably tied to such physical separations, including Plaintiffs’

 3   challenges to limited communications between and about family members while the adult aliens
 4   were in secure detention facilities. See Sloan v. H.U.D., 236 F.3d 756, 762 (D.C. Cir. 2001)
 5
     (claims that are “inextricably tied” or “inextricably linked” to the conduct protected by section
 6
     2680(a) are also barred). This is so because the harms from the allegedly lacking
 7
     communications are a direct consequence of the physical separations. See Moore v. Valder, 65
 8
 9   F.3d 189, 196-97 (D.C. Cir. 1995) (claims not “sufficiently separable” from those protected by §

10   2680(a) are also barred); Johnson v. U.S. Dep’t of Interior, 949 F.2d 332, 339 (10th Cir. 1991)
11   (claims that cannot be considered apart from each other are both barred); Ostera v. United States,
12
     769 F.2d 716, 718 (11th Cir. 1985) (same). Moreover, any challenge to the frequency of
13
     communications between and about separated family members is barred by the discretionary
14
     function exception. Plaintiffs have identified no mandatory directives prescribing in specific
15
16   terms the regularity with which detained alien adults must be permitted to communicate with

17   their children. Further, claims relating to the conditions of one’s detention in a secure facility are

18   in essence a challenge to discretionary, policy-based decision-making regarding conditions of
19   confinement that is shielded by the discretionary function exception. See Antonelli v. Crow, No.
20
     08–261, 2012 WL 4215024, *3 (E.D. Ky. Sept. 19, 2012) (citing cases in which myriad
21
     conditions of confinement claims barred by the discretionary function exception).
22
            Further, Plaintiffs allege that the government failed to adequately track alien minors who
23
24   were separated from their parents because the computer tracking systems within DHS were

25   inadequately designed or did not sufficiently interface with other systems. See Compl. ¶¶ 54, 64-

26   67. Because Plaintiffs do not allege that these alleged deficiencies caused their separations or
27
28
                                                      18
     Case 2:19-cv-05217-SRB Document 18 Filed 12/23/19 Page 19 of 26




 1   hindered their reunifications, such alleged tracking failures are of no moment. 10 In any event, an

 2   agency’s decisions regarding the design and maintenance of its computer systems and databases

 3   is a policy-based discretionary function involving, among other things, considerations of how to
 4   “allocate resources among various objectives.” Cruz v. United States, 684 F. Supp. 2d 217, 224
 5
     (D.P.R. 2010) (dismissing claim that VA negligently designed and maintained inadequate
 6
     computer systems and safeguards). As such, any challenge by Plaintiffs to the government’s
 7
     allegedly deficient tracking systems is barred by the discretionary function exception. See also
 8
 9   Campos v. United States, 888 F.3d 724, 733 (5th Cir. 2018) (deficiencies in computer database

10   system that failed to reveal immigration status protected by discretionary function exception);
11   Smith v. United States, Case No. 2:11–cv–00616, 2014 WL 4638918, *4 (S.D. Ohio Sept. 16,
12
     2014) (design of computer system involved balancing user needs with limited resources and thus
13
     was shielded by exception).
14
        II.        No Private Person Analog Exists for the Enforcement of Federal Immigration
15                 Law or the Conditions of Confinement of Detainees
16            FTCA jurisdiction exists only if a plaintiff alleges “circumstances where the United
17   States, if a private person, would be liable to the claimant in accordance with the law of the place
18
     where the act or omission occurred.” 28 U.S.C. § 1346(b)(1); 28 U.S.C. § 2674 (FTCA allows
19
     for tort recovery against United States only “in the same manner and to the same extent as a
20
     private individual under like circumstances.”). The provision is known as the “private analog”
21
22   requirement. Because only the Federal government has the authority to enforce the Nation’s

23
24
25
26
              10
                Notably, four of the five Plaintiffs were reunified with their children within the thirty-
27   day period ordered by the court in Ms. L. See Compl. ¶¶ 105, 156, 213-218, 360. Although
     Plaintiff O.A. was not reunified until sometime later with L.A., L.A. was living with a family
28   member. Compl. ¶ 264.
                                                      19
     Case 2:19-cv-05217-SRB Document 18 Filed 12/23/19 Page 20 of 26




 1   immigration laws and applicable state law does not impose liability on private persons for failing

 2   to enforce Federal law, no private analog exists here.

 3          The FTCA “requires a court to look to the state-law liability of private entities, not to that
 4   of public entities, when assessing the Government’s liability under the FTCA [even] in the
 5
     performance of activities which private persons do not perform.” United States v. Olson, 546
 6
     U.S. 43, 46 (2005) (internal quotation marks omitted). It does not waive sovereign immunity for
 7
     claims against the United States based on governmental “action of the type that private persons
 8
 9   could not engage in and hence could not be liable for under local law.” Chen v. United States,

10   854 F.2d 622, 626 (2d Cir. 1988) (internal quotation marks omitted); Liranzo v. United States,
11   690 F.3d 78, 86 (2d Cir. 2012).
12
            Only the Federal government is in the position, and has the authority, to enforce the
13
     Nation’s immigration laws. As discussed supra, Plaintiffs’ alleged harms stem from the Federal
14
     government’s decision to enforce the Nation’s immigration laws. Such enforcement resulted in
15
16   referrals for criminal prosecution and the immigration detention of alien adults during removal

17   proceedings, thereby rendering the alien minors “unaccompanied alien children” which, by

18   operation of law, resulted the separation of the adults and their children. The United States has
19   not waived its sovereign immunity for such decisions to enforce Federal law because such
20
     decisions have no private person counterpart. See Sea Air Shuttle Corp. v. United States, 112
21
     F.3d 532, 537 (1st Cir.1997) (holding that claimed failure of Secretary of Transportation and
22
     Federal Aviation Administration to take enforcement action was not conduct for which private
23
24   individual could be held liable, and thus did not give rise to a FTCA action); see also Elgamal v.

25   United States, 2015 WL 13648070 at *5 (D. Ariz. July 8, 2015) (recognizing that “immigration

26   matters” are “an inherently governmental function”), aff’d by Elgamal v. Bernacke, 714 Fed.
27   App’x 741 (9th Cir. 2018).
28
                                                     20
     Case 2:19-cv-05217-SRB Document 18 Filed 12/23/19 Page 21 of 26




 1          Furthermore, even if considered separately from the executive branch’s decision to

 2   enforce Federal law, any determination that Plaintiffs’ minor children were rendered

 3   “unaccompanied alien children” because their parents were amenable to criminal prosecution or
 4   subsequently subject to immigration detention in secure adult detention facilities and thus not
 5
     “available to provide care and physical custody” also is non-cognizable under the FTCA. Any
 6
     such determination is an immigration-related function exclusively vested in the Federal
 7
     government for which there is no private person analog.
 8
 9          The Second Circuit’s opinion in Akutowicz v. United States, 859 F.2d 1122, 1125-26 (2d

10   Cir. 1988), is particularly instructive. Akutowicz involved a citizen who challenged the
11   Department of State’s wrongful revocation of his U.S. citizenship. Id. at 1124. The Department
12
     of State initiated a five-year investigation into whether Akutowicz had expatriated himself under
13
     the provisions of § 349(a)(1) of the INA, 8 U.S.C. § 1481(a)(1) (1982). Id. at 1123. The
14
     Department of State determined that he did, and therefore revoked his U.S. citizenship. Id.
15
16   Akutowicz appealed the revocation, and the Department’s Board of Appellate Review reversed

17   the Department’s decision and reinstated Akutowicz’s citizenship. Id. at 1124. Akutowicz then

18   filed suit under the FTCA alleging, inter alia, that the State Department negligently deprived him
19   of his citizenship. Id.
20
            Applying the familiar standard that “for liability to arise under the FTCA, a plaintiff's
21
     cause of action must be ‘comparable’ to a ‘cause of action against a private citizen’ recognized in
22
     the jurisdiction where the tort occurred,” id. at 1125 (quoting Chen v. United States, 854 F.2d
23
24   622 (2d Cir.1988)), the Second Circuit held that no such private person analogy existed. In

25   particular, the Court held that:

26          [A]s to certain governmental functions, the United States cannot be held liable,
            for no private analog exists. [Q]uasi-legislative or quasi-adjudicative action by an
27          agency of the federal government is action of the type that private persons could
28          not engage in and hence could not be liable for under local law.
                                                     21
     Case 2:19-cv-05217-SRB Document 18 Filed 12/23/19 Page 22 of 26




 1
     Id. (quoting C.P. Chemical Co. v. United States, 810 F.2d 34, 37-38 (2d Cir.1987) (citations and
 2
     internal quotation marks omitted); see also Jayvee Brand v. United States, 721 F.2d 385, 390
 3
     (D.C. Cir.1983). That the State Department allegedly erred in its interpretation and application
 4
 5   of the pertinent provisions of the INA was of no moment. The Second Circuit held that “the

 6   withdrawal of a person’s citizenship constitutes a quasi-adjudicative action for which no private

 7   analog exists.” Id. at 1126. Accordingly, it affirmed the dismissal of the FTCA action for lack of
 8
     subject matter jurisdiction.
 9
            The Ninth Circuit likewise has held that there is no private person analog to the Federal
10
     government’s administration and enforcement of the Nation’s immigration laws. In Bhuiyan v.
11
     United States, 2017 WL 2837023 (D.N.Mar.I. June 30, 2017), the plaintiff, a citizen of
12
13   Bangladesh residing in a U.S. territory, brought suit under the FTCA alleging that the Federal

14   government improperly classified his immigration status, resulting in the plaintiff being placed in
15   removal proceedings. Relying on Akutowicz, the district court dismissed the FTCA claims on the
16
     ground that there is no private person analog for the alleged duty of the government to accurately
17
     administer Federal immigration benefits. Id. at *4. The Ninth Circuit affirmed the dismissal of
18
     the action, holding that “there is, as a general matter, no private analogue to governmental
19
20   withdrawal of immigration benefits.” Bhuiyan v. United States, 772 Fed. App’x 564, 565 (9th

21   Cir. 2019); see also Elgamal, 714 Fed. Appx. at 742 (“[B]ecause no private person could be sued

22   for anything sufficiently analogous to the negligent denial of an immigration status adjustment
23   application, that claim must be dismissed as well.”). 11
24
25
            11
                See also Figueroa v. United States, 139 F.Supp.2d 138, 142 (E.D.N.Y.2010)
26   (dismissing FTCA claim for negligent issuance of passport for lack of a private analog); Mazur
     v. United States, 957 F. Supp. 1041, 1042–43 (N.D.Ill.1997) (in matters relating to the
27   naturalization of aliens, “only the United States has the power to act,” and, “[a]ccordingly . . .
     there is no private analog under state law”); accord Appleton v. United States, 180 F. Supp. 2d
28   177, 185 (D.D.C. 2002) (“Reviewing applications for the purpose of determining whether the
                                                      22
     Case 2:19-cv-05217-SRB Document 18 Filed 12/23/19 Page 23 of 26




 1             Moreover, a private person analog for Plaintiffs’ claims is lacking because “[p]rivate

 2   persons cannot establish facilities to detain other persons – only the government can, either on its

 3   own or through a governmental contractor.” McGowan v. United States, 825 F.3d 118, 127(2d
 4   Cir. 2016). Notably, Plaintiffs do not contest the lawfulness of their immigration detention;
 5
     rather they claim that family members should have been detained together. In other words,
 6
     Plaintiffs challenge where and with whom they were detained. There can be no private person
 7
     analog, though, for claims challenging where or with whom one’s immigration detention occurs
 8
 9   because such decisions regarding the location and terms of detention cannot be performed by

10   private persons. See McGowan, 825 F.3d at 126-127 (wrongful confinement claim for Federal
11   prisoner who moved from halfway house to a Special Housing Unit in a detention facility was
12
     not cognizable under the FTCA because decisions relating to location and conditions of
13
     detention cannot be made by private persons).
14
        III.      Plaintiffs Have Not Stated An Actionable Claim Under Arizona Law
15
16             Plaintiffs contend that the acts or omissions giving rise to their claims occurred in

17   Arizona, and thus Arizona law applies to this action pursuant to 28 U.S.C. § 1346(b)(1). Compl.

18   ¶¶ 5, 10. Under Arizona law, a person has not suffered a legally cognizable injury when that
19   person is lawfully incarcerated and the alleged harm flows solely from the incarceration. Muscat
20
     by Berman v. Creative Innervisions LLC, 244 Ariz. 194, 199 (2017).
21
               In Muscat, the plaintiff, whose mental disabilities included a severe lack of impulse
22
     control, was on probation for inappropriately touching a minor. The plaintiff was living in a
23
24   group home that was responsible for his supervision. Left unattended at an event, the plaintiff

25   followed a minor into a restroom. The plaintiff was charged with attempted kidnapping and

26
27   applicant is authorized to import ammunition is exclusively a governmental function governed
     by federal regulations administered by BATF without any private counterpart.”).
28
                                                        23
     Case 2:19-cv-05217-SRB Document 18 Filed 12/23/19 Page 24 of 26




 1   attempted molestation, pleaded guilty, and was sentenced to several years in prison. He brought

 2   a negligence claim against the company responsible for his supervision, alleging that its

 3   negligent supervision failed to prevent him from committing the crimes which resulted in his
 4   incarceration. He claimed to suffer harm including mental and emotional anguish and anxiety as
 5
     a result of the incarceration. Id. at 196-97, 198. The court held that while the company had a
 6
     duty under Arizona law to supervise him, the plaintiff did not suffer a legally cognizable injury
 7
     because he experienced no injury distinct from the consequences of his lawful incarceration. Id.
 8
 9   at 198. The court explained, “[n]o properly-convicted criminal has a legally protected interest in

10   being free from the inherent consequences of the resulting sentence[,]” and “recognizing the
11   legal consequences of a ward’s criminal conduct as a legally cognizable injury would distort the
12
     long-established public policy of personal accountability for criminal behavior.” Id. at 198-99.
13
             Muscat bears directly on Plaintiffs’ claims in this action. Plaintiffs crossed into the
14
     United States in criminal violation of Federal immigration law, and, consequently, were
15
16   amenable to criminal prosecution and also subject to immigration detention. As a direct

17   consequence, their minor children were separated from Plaintiffs pursuant to the dictates of

18   Federal statutes. Plaintiffs allege that the separations themselves caused their harms. Compl. ¶¶
19   1, 2, 26, 27. Because the alleged harms were a direct consequence of the lawful detention of
20
     Plaintiffs, no legally cognizable injury under Arizona law exists.
21
                                               CONCLUSION
22
23        For the foregoing reasons, this action must be dismissed for lack of subject matter

24   jurisdiction.

25   Dated: December 23, 2019                       Respectfully Submitted,
26
27                                                  JAMES G. TOUHEY, JR.
                                                    Director, Torts Branch
28
                                                      24
     Case 2:19-cv-05217-SRB Document 18 Filed 12/23/19 Page 25 of 26




 1                                     s/Phil MacWilliams
 2                                     PHILIP D. MACWILLIAMS
                                       Trial Attorney
 3                                     D.C. Bar No. 482883
                                       THEODORE W. ATKINSON
 4                                     Trial Attorney
                                       D.C. Bar No. 458963
 5                                     E-mail: phil.macwilliams@usdoj.gov
 6                                     U.S. Department of Justice
                                       Civil Division, Torts Branch
 7                                     Benjamin Franklin Station, P.O. Box 888
                                       Washington, DC 20044
 8                                     Telephone: (202) 616-4285
 9                                     Attorneys for the United States of America

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                         25
     Case 2:19-cv-05217-SRB Document 18 Filed 12/23/19 Page 26 of 26




 1
                                    CERTIFICATE OF SERVICE
 2          I hereby certify that on December 23, 2019, I electronically transmitted the attached
 3   document to the Clerk’s Office using the CM/ECF System for filing and transmittal of a Notice of
 4   Electronic Filing to the following CM/ECF registrants:
 5
 6          Diana E. Reiter
            Arnold & Porter Kaye Scholer LLP
 7          250 West 55th Street
            New York, NY 10019
 8          David B. Rosenbaum
 9          OSBORN MALEDON, P.A.
            2929 North Central Avenue
10          21st Floor
            Phoenix, AZ 85012-2793
11
     s/Phil MacWilliams
12   PHILIP D. MACWILLIAMS
     Attorney for United States of America
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                   26
